DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Current Status of 15/733,732
This Office Action is responsive to the amended claims of October 7, 2020.
Claims 1-7 and 9-14 have been examined on the merits. Claims 1-7 and 9-13 are currently amended.  Claim 14 is new.
Priority
This application is a 371 of PCT/EP2019/058881, filed 04/09/2019, which claims foreign priority to EP18166769.2, filed 04/11/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims have support from EP18166769.2 therefore, 04/11/2018 is assigned as the instant application’s effective filing date. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: (a) Actual reduction to practice; (b) Disclosure of drawings or structural chemical formulas; (c)  Sufficient relevant identifying characteristics such as: (i) Complete structure,  (ii) Partial structure, (iii) Physical and/or chemical properties or (iv) Functional characteristics when coupled with a known or disclosed correlation between function and structure; (d) Method of making the claimed 
Here, Applicants use the limitation “prodrug” in the base claims 1, 9, and 13.  Applicants provide no guidance as to ‘prodrugs'.  The artisan understands that prodrug forms are generally determined a posteriori, and it is only through trial and error that prodrugs are identified.  The artisan understands the concept of prodrugs, however the artisan does not per se understand what specifically describes a specific prodrug form.  The reference HAN (Han, H.  “Targeted Prodrug Design to Optimize Drug Delivery.”  AAPS Pharmsci.  (2000), Vol. 2 (1) article 6, pp. 1-11), acknowledges there is no specific definition for prodrug (e.g. page 1), but that in general, the 'prodrug' is an inactivated form of the drug that activates in vivo to the active form.  While some prodrugs are simply esters or salts, other prodrug forms are not chemically or structurally related to their active form, one example being glucose as the prodrug form of hydrogen peroxide (Table 1, page 5), as is hypoxanthine, thus posing a problem as to understanding what is the exact prodrug form of a compound, as hydrogen peroxide has two prodrug forms in the limited set of compounds exemplified in Han.
According to the reference ETTMAYER (Ettmayer, P., et al.  “Lessons Learned from Marketed and Investigational Prodrugs.”  J. Med. Chem. (2004) 47(10), pages 2393-2404), prodrugs are often accidental discoveries.  Furthermore, the reference TESTA (Testa, B.  “Prodrug research:  futile or fertile?”  Biochem. Pharm. (2004) 68, pages 2097-2106), teaches that, “A number of challenges await medicinal chemists and biochemists carrying out prodrug research, such as the additional work involved in 
Methods of making compounds, in general, are known to the artisan, however the methods of making any specific prodrug are complex and poorly understood, requiring an undue amount of experimentation to determine if a compound is actually a prodrug, and the instant specification fails to provide guidance to overcome the complexity and difficulties known to the artisan, as discussed above.
Thus, base claims 1, 9, and 13 are rejected as lacking written description for containing “prodrug” as per, above.  Furthermore, claims 2-7, 10, and 14 are similarly rejected, as these claims refer back to claims 1, 9, and 13, but do not remedy the underlying rationale underpinning this rejection.  Note that claims 11-12 are NOT part of this rejection since they do not contain “prodrug” and do not refer back to any claim containing “prodrug”.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over:
DECHERING (Dechering et al. “Modelling mosquito infection at natural parasite densities identifies drugs targeting EF2, PI4K or ATP4 as key candidates for interrupting malaria transmission”(2017) pages 1-9, referenced in IDS of 02/02/2022)),
in view of: 
JITTAMALA (Jittamala et al. “Pharmacokinetic Interactions between Primaquine and Pyroaridine-Artesunate in Healthy Adult Thai Subjects” (2015) pages 505-513),
in view of:
NAJAHI (Najahi et al, Synthesis and biological evaluation of new bis-indolone-N-oxides, Bioorganic Chemistry, Volume 48, 2013, Pages 16-21), 
in view of:
CROFT (Croft et al., Review of pyronaridine anti-malarial properties and product characteristics, August 2012, Malaria Journal, 270), 
in view of:
MORROW (Morrow, Designing a drug kit, January 1982, 26(1):21-33. PMID: 6948718), 

SALTS (Berge, Stephen M., et al.  “Pharmaceutical Salts.”  J. Pharmaceutical Sciences.  (January 1977) Vol. 66, No. 1, pp. 1-19), 
and in view of:
VARMA (Varma, Karthik.  “Excipients used in the Formulation of Tablets.”  RRJCHEM (June 2016), Vol. 5, Issue 2, pp. 143-154).   

The instant claims 1-4 are drawn to the combination of 6-fluoro-2-(4-morpholin-4-yl-methyl-phenyl)-quinoline-4-carboxylic acid (2-pyrrolidin-1-yl-ethyl)-amide, pyronaridine, and artemisinin or derivative. The instant claims 5 and 6 are drawn to the specific combination 6-fluoro-2-(4-morpholin-4-yl-methyl-phenyl)-quinoline-4-carboxylic acid (2-pyrrolidin-1-yl-ethyl)-amide, pyronaridine tetraphosphate, and sodium artesunate. The instant claims 7, 9-10, and 11-12 are drawn to kits for the treatment or prevention of malaria comprising a pharmaceutical composition comprising said combination, wherein the composition is administered sequentially or separately.  The instant claims 13 and 14 are drawn to the method of treating and/or preventing malaria with said combination. 

Determining the scope and contents of the prior art:
The reference DECHERING teaches use of compounds 6-fluoro-2-(4-morpholin-4-yl-methyl-phenyl)-quinoline-4-carboxylic acid (2-pyrrolidin-1-yl-ethyl)-amide (hereinafter referred to as “DDD107498”) (pages 2 and 4) and pyronaridine (page 4) as anti-malarial drug candidates (“Abstract” on page 1). 

Moreover, DECHERING teaches the combination of lumefantrine and artemisinin in artemisinin-based anti-malarial combination therapies (ACT) (page 7). 
JITTAMALA teaches a method of administering the anti-malarial combination of pyronaridine-artesunate and primaquine for the treatment or prevention of malaria in a patient in need thereof (abstract and page 505). JITTAMALA teaches a single dose (page 505 and 506) (this helps to teach the “administered simultaneously” of instant  claim 7), given to humans (abstract and page 506). JITTAMALA also teaches dihydroartemisinin (page 510). 
The reference NAJAHI teaches the anti-malarial compound sodium artesunate, which is part of the instant claim 6 (page 17). The sodium artesunate helps reject the limitations of claim 5.
The reference CROFT teaches the anti-malaria compound of pyronaridine tetraphosphate, which is part of the instant claim 6 (pages 1 and 2 of 28). 
            The reference MORROW teaches drug kits including selecting “drugs and equipment in consultation with the closest, most available and willing physician, hospital, emergency service, or community rescue squad” and include providing “immediate information with emergency stepwise procedure cards, reference material, treatment documentation sheets, and drug verification sheets” (page 1). This reference is useful to show that drug kits are commonly known and utilized in the pharmaceutical arts.

The reference VARMA teaches that excipients are inert substances used as diluents or vehicles for drug delivery (page 143).

Ascertaining the differences between the prior art and the claims at issue:
While DECHERING teaches compounds 6-fluoro-2-(4-morpholin-4-yl-methyl-phenyl)-quinoline-4-carboxylic acid (2-pyrrolidin-1-yl-ethyl)-amide, referred to as DDD107498 (pages 2 and 4) and pyronaridine (page 4), the DECHERING reference does not teach an anti-malarial pharmaceutical combination of 6-fluoro-2-(4-morpholin-4-yl-methyl-phenyl)-quinoline-4-carboxylic acid (2-pyrrolidin-1-yl-ethyl)-amide and pyronaridine.  Furthermore, DECHERING does not teach a method of use of the anti-malarial combination to treat or prevent malaria.  Moreover, DECHERING does not teach the specific artemisinin derivative artesunate. 
While JITTAMALA teaches the anti-malarial combination treatment of pyronaridine-artesunate and the anti-malarial combination treatment of pyronaridine-artesunate plus primaquine (abstract and page 505), JITTAMALA does not teach the combination of DDD107498, pyronaridine, and artesunate together. 

While CROFT teaches the anti-malaria compound of pyronaridine tetraphosphate, CROFT does not teach the combination of DDD107498, pyronaridine tetraphosphate, and sodium artesunate together. 
           While MORROW teaches drug kits, the reference MORROW does not teach any anti-malarial compounds of the instant invention. 
While reference SALTS teaches various pharmaceutically acceptable salts, such as salts with potassium and sodium cations (Table I on page 2), it does not teach the anti-malarial pharmaceutical combination of the instant claims.
While the reference VARMA teaches that excipients are inert substances used as diluents or vehicles for drug delivery (page 143), it does not teach the anti-malarial combination as instantly claimed.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of combination anti-malarial therapeutics useful for treating malaria, and possesses the technical knowledge necessary to make adjustments to the combination therapeutics to optimize/enhance the pharmacokinetic properties of the compounds of DDD107498, pyronaridine, and any of dihydroartemisin, artemether, artesunate, and artemisinin and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of 

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 1-7 and 9-14 are prima facie obvious in light of the combination of references DECHERING, JITTAMALA, NAJAHI, CROFT, MORROW, SALTS, and VARMA.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace primaquine (from JITTAMALA’s ccombination anti-malaria therapy of pyronaridine-artesunate plus primaquine) with DECHERING’s anti-malarial compound, DDD107498, thereby arriving at the combination of the instantly claimed anti-malarial composition. 
The artisan would be motivated to substitute a known anti-malarial DDD107498 (DECHERING) in place of another known anti-malarial primaquine (JITTAMALA) in the anti-malarial combination with pyronaridine-artesunate (JITTAMALA) to arrive at an anti-malarial combination of DDD107498 and pyronaridine-artesunate.  The artisan would expect that since primaquine is a known anti-malarial compound (JITTAMALA), and since DDD107498 is a known anti-malarial compound (DECHERING), then, substituting DDD107498, a known anti-malarial compound, in place of primaquine (also a known anti-malarial compound) in the pyronaridine-artesunate combination of JITTAMALA would result in a combination with anti-malarial properties since the DDD107498 and 
Furthermore, the artisan would be motivated to add the anti-malarial artemisin from the lumefantrine and artemisinin-based anti-malarial combination therapies (ACT) (DECHERING page 7) to the pyronaridine-artesunate and DDD107498 pharmaceutical combination (from above).  The artisan would expect that since lumefantrine and artemisinin are each known anti-malarials, that adding artemisinin to an anti-malarial pharmaceutical combination comprising DDD107498 and pyronaridine-artesunate would result in a functional anti-malarial combination/composition.  It is prima facie obvious to combine one anti-malarial compound (artemisinin) with two anti-malarial compounds (composition comprising DDD107498 and pyronaridine) in order to form a composition to be used for the very same purpose (treating malaria).
Furthermore, the artisan would be motivated to treat malaria with the pharmaceutical combination of DDD107498 and pyronaridine-artesunate The artisan would expect that since JITTAMALA teaches methods of treating or preventing malaria with the pharmaceutical combination of two known anti-malarials (pyronaridine-artesunate and primaquine) that any pharmaceutical combination comprising at least two known anti-malarials would also be useful to treat or prevent malaria in humans.  Furthermore, the artisan would find obvious administering the combination anti-malarial therapy simultaneously (as taught by JITTAMALA page 505 and 506) or sequentially, absent evidence to the contrary.
	The artisan would be motivated to use any of the FDA-approved pharmaceutically acceptable salts, such as sodium and potassium salts, with the 
Furthermore, the artisan would be motivated to administer the pharmaceutical anti-malarial combination, above, in a pharmaceutical kit since pharmaceutical kits are well-known and commonly utilized in the pharmaceutical arts (MORROW page 1).  The artisan would be motivated to and expected to provide therapeutically active doses of each active anti-malarial in the anti-malarial combinations described, above and would apply to all mixtures thereof in all ratios.  Furthermore, the phrases/limitations “for the treatment and/or prevention of malaria” (claims 9 and 10) are intended use limitations.  Nothing precludes the use as claimed.  This teaches claims 1-7 and 9-14.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject  prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
 A prior art search was conducted for anticipatory prior art against the combination of compounds from claims 1, 9, 11, and 13.  However, no anticipatory prior art was retrieved (see L22 of “SEARCH 10” in enclosed search notes).
A search was then undertaken to find references useful in an obviousness rejection (see L23 and L24 of “SEARCH 10” in enclosed search notes).  This search retrieved applicable prior art.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SEARCH 7” and “SEARCH 10” and separately within the PALM and PE2E SEARCH Databases (see “SEARCH 1” through “SEARCH 4” in enclosed search notes).  None of these search attempts retrieved double patent references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                             
/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625